DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 3-20 have been allowed.
	Claims 2 have been cancelled.

Allowable Subject Matter
	The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 8-9) of 03/23/2021, amended claims filled on 03/23/2021 and closet prior art of record Noh (US20160089783A1).
Noh discloses the method involves acquiring an image of surroundings at a current position of the robot cleaner, by an image acquisition unit. A comparison reference group comprising multiple room feature distributions is obtained by applying the rule for each of the rooms to the image acquired while acquiring the image at the current position. The obtained comparison reference group is compared with the estimated room-specific feature distributions. A room in which the robot cleaner is currently located is determined from the multiple rooms.
	In regards to claim 1, Noh either individually or in combination with other prior art fails to teach or render obvious creating, by a controller, a plurality of maps having respective different generation times through a plurality of driving processes by the moving robot; and choosing, by the controller, one of the plurality of maps based on a current time and the generation times of the maps, and recognizing, by the controller, a location of the moving robot using the chosen map, wherein choosing the one of the plurality of maps based on the current time and the generation times of the maps includes choosing the 
	In regards to claim 15, Noh either individually or in combination with other prior art fails to teach or render obvious a moving robot comprising: a main body; a motor is selectively driven to move the main body; a sensor to acquire environmental information that varies depending on illuminance during driving of the motor; and a controller to : create a plurality of maps having different generation times based on the environmental information acquired respectively in a plurality of driving processes at different points of time; compare a current time with the generation times to choose one of the plurality of maps; and use the chosen map to recognize a location of the moving robot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662